FILED

UNITED STATES DISTRICT COURT MA¥ 2 8 2014
FOR THE DISTRICT OF COLUMBIA (;g¢¢g_ u_s, pigs-m & sank;uptcy
Court for the Dlstrlct of Culunrbia

)

DAVONTA MELVIN ROWLAND, )
)

Plaintiff, )

)

v. ) civil Aaion N@. /f*" - 703

)

HONORABLE ELLEN SEGAL HUVELLE, )
)

Defendant. )

)

MEM()RANDUM OPINION
This matter is before the Court on the plaintiff’s application to proceed in forma pauperis
and his pro se complaint The Court grants the application and dismisses the complaint with

prej udice.

Generally, the plaintiff faults the Hon. Ellen Segal Huvelle for having dismissed cases he
previously filed in this Court. He accuses judge Huvelle of "malpractice legal, false accusations,
abuse of process and libel and slander [and] gender discrimination.” Compl. at l. For this
allegedly "unconstitutional federal judge behavior," the plaintiff "demands judgment against

defendant in the sum of $8,000,000,000,000.00 with interest and costs." Id.

Judge Huvelle enjoys absolute immunity from liability for damages for acts taken in her
judicial capacity. See Mz`rales v. Waco, 502 U.S. 9 (1991) (flnding that "judicial immunity is an
immunity from suit, not just from ultimate assessment of damages"); Forrester v. White, 484
U.S. 219, 226-27 (1988) (discussing "purposes served by judicial immunity from liability in

damages"); Stump v. Sparkman, 435 U.S. 349, 364 (1978) (concluding that state judge was

“immune from damages liability even if his [decisi0n] was in error"); Pz'erson v. Ray, 386 U.S.
547, 553-54 (1967) ("Few doctrines were more solidly established at common law than the
immunity of j udges from liability for damages for acts committed within their judicial
jurisdiction, as this Court recognized when it adopted the doctrine, in Bradley v. Fz`sher, 13 Wall.
335, 20 L. Ed. 646 (1872)."). Accordingly, the Court will dismiss this action with prejudice. See

23 U.s_c_ § 1915(@)(2)(13)(15).

An Order consistent with this Memorandnm Opinion is issued separately.

DATE;   

United StafeS District Judge